No. 04-01-00090-CV
 
 IN RE BOB ROTH, Jr., TRAVEL MUSIC OF
SAN ANTONIO, INC., TRAVEL MUSIC, INC., D.                                                  WADE HAYDEN, and DAVID L. CUNNINGHAM,
                                                                             Relators 
 
                      
                          Original Mandamus Proceeding
                          Arising from the 150th Judicial
District Court of Bexar County, Texas
                                                Trial Court No. 98-CI-02886
                                              Honorable Janet
Littlejohn, Judge Presiding
 
PER CURIAM
 
Sitting:  Phil
Hardberger, Chief Justice
Catherine Stone,
Justice
Alma L. López, Justice
 
Delivered and Filed:      March
14, 2001
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
The court has
considered relators= petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly,
relators= petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).  Relators
shall pay all costs incurred in this proceeding
PER CURIAM
DO NOT PUBLISH